156 Ga. App. 521 (1980)
275 S.E.2d 107
McGREGOR
v.
FIRST NATIONAL BANK OF BRUNSWICK.
60817.
Court of Appeals of Georgia.
Submitted October 2, 1980.
Decided November 20, 1980.
Lloyd E. Grimes, for appellant.
Joseph H. Ferrier, for appellee.
DEEN, Chief Judge.
Ola I. McGregor appeals from the grant of summary judgment in favor of appellee. The judgment was based upon an affidavit submitted in support of appellee's allegations that McGregor, as co-maker of a note, defaulted on a note in the amount of $6,277.23.
1. Appellant did not file an affidavit in opposition to the motion. Under Code Ann. § 81A-156 (e) when a motion for summary *522 judgment is made and supported by evidence outside the pleadings, an adverse party must respond by affidavits or otherwise and not rest upon the allegations or denials of his pleadings to show that there is a genuine issue for trial. If no response is forthcoming, summary judgment if appropriate, shall be entered against him. Summer-Minter & Assoc. v. Giordano, 231 Ga. 601 (203 SE2d 173) (1974); Goodman v. St. Joseph's Infirmary, Inc. 144 Ga. App. 614 (241 SE2d 487) (1978).
2. Although the affidavit of Henry L. Brown which was attached to the motion did not specifically state that it was made of his own personal knowledge, it is presumed that the facts are within the personal knowledge of the affiant by reason of his position as loan officer for the bank. As there was no motion to strike or objection to the sufficiency of the motion, the judgment entered is not void because of the failure to state explicitly that this fact is "within the personal knowledge of the deponent." Greene v. C. & S. Bank, 134 Ga. App. 73 (213 SE2d 175) (1975); Smith v. Ragan, 140 Ga. App. 33 (230 SE2d 89) (1976).
3. There is no requirement that the appellee had to pursue its action against one of the makers before proceeding against the other where the makers are jointly and severally liable. Ghitter v. Edge, 118 Ga. App. 750 (165 SE2d 598) (1968). Here, the stay of bankruptcy prevented the bank from proceeding against the other maker.
Judgment affirmed. Birdsong and Sognier, JJ., concur.